DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Appeal brief filed on 12/18/2019.
Claims 1-21 are currently pending and have been examined.

In view of the Appeal Brief filed on 12/18/2020, PROSECUTION IS HEREBY REOPENED. A Final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        



Notice to Applicant
The prior art of record does not teach or suggest the sequence fold of entity rules used to determine whether the trigger event triggers a response event. A recipient selection rule, outputting a notification to respective workflow recipients and delivering the notification according to recipient rules are entity events executed steps in fold. Accordingly, the 103 rejection of claims 1-21 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite of storing definitions and rules used to identify the occurrence of a medical event, a response to the medical event and determining the medical conditions of a patient. When the medical event is triggered as a result of the definitions and rules implemented, a community of healthcare providers are notified as a part of abstract idea. 
Representative independent claim 2 includes limitations that recite an abstract idea.  Note that independent claims 2 and 18 are the method claims, while claim 1 covers a system claim.
Specifically, independent claim 2 recites:
A method implemented on a computing device having at least one processor, storage, and a network-based communication platform for handling healthcare messages from various entities in a healthcare community, comprising:

receiving a healthcare message;
processing the healthcare message to extract content from the healthcare message based on a determined source entity and a determined message type; 
automatically and in real-time, identify one or more triggered events based on the extracted content, each triggered event being an event in the event definition data store with its trigger satisfied by the healthcare message; 
for each triggered event of the one or more triggered events, identifying one or more entity-event pairs for the triggered event, each entity-event pair including an entity that subscribes to the triggered event; and 
in real-time for each entity-event pair:
providing the entity-event pair to a workflow system, the workflow system operable to: configure a respective workflow for the entity of the entity-event pair using entity rules for the entity, the entity rules including recipient selection rules, and execute the respective workflow, including outputting a notification to recipients identified by the entity rules, the notification being delivered according to one or more recipient rules, determining whether the triggered event triggers a responsive event based on the responsive event rules, and
responsive to determining the triggered event triggers a responsive event, identifying the responsive event as a triggered event, including identifying an additional entity-event pair and providing the additional entity-event pair to the workflow system and evaluating the additional entity-event pair for triggering a responsive event.
The Examiner submits that the foregoing underlined limitations are grouped within the “certain methods of organizing human activity” grouping of abstract ideas because, the claims involve a series of steps or instructions a human would follow for determining if content gathered information from a healthcare message detects triggers that warrant a workflow notification within interactive healthcare communications. These are basic interactive workflow tasks carried out by a healthcare organization obligated to providing medical services to patients. See interactive workflow tasks of various phases of care as human-based tasks described in paragraphs 4 and 5 of the Specification. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application because the additional elements of the claims such as system comprising memories, a workflow system, and an event center (the workflow system and event center presumed to be computer elements for the purposed of subject matter eligibility analysis. See 112(f) interpretation, infra) and (Claims 2, 18) a computing device comprising at least one processor, storage, a network-based communication platform, and a user interface which are interpreted as generic computer components that implement the abstract idea (See Specification, paragraph 153). The computing devices are merely used as tools to perform an abstract idea and generally link(s) the use of a judicial exception to a particular technological environment. 
The use of a processor/computing device as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the computing device, workflow system, memory, message processor and computing device perform the steps or functions of receiving a healthcare message, processing the healthcare message to extract content from the healthcare 
Turning to the dependent claims, claims 5-7, 17 and 21 describe what the data is such as extract content related a source from which the healthcare message is received, a type of the healthcare message, keywords in the healthcare message, a subject patient related to the healthcare message, healthcare providers related to the healthcare message, trigger for a first entity includes a condition dependent some of the extracted content matching data in a data store for the first entity, the responsive event differs from the entities that subscribe to the triggered event, an entity-event pair includes a hospital, lab, physician, payer, pharmacy or patient and the recipient rules include one rule that redirects a notification to a different recipient for a particular healthcare event , claim 16 describes displaying data such as providing an interface, claims 3, 8-10 and 19-20 describe determining data such as determining content of a message based on a identified responsive event rule, dynamically changing status of the workflow, ending the workflow, initiating a real-time chat, terminating workflows and generating a message based on obtained knowledge-based analytic inquiry, claim 4 describes what the system is merely associated with such a identifying information related to the healthcare message, and claims 11-15 describe sending data such as sending a notification to recipients in real-time or at a time based on a configurable schedule, delivery rules that specify sending a notification and redirects a notification. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a workflow system and an event center”: in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 54-55 and 63 of the Specification talks about the event center leveraging entity rules, events received by the event center and exemplary communication platforms, but no real structure could be identified here as the event center. The same lack of structure applies to the workflow system in paragraph 50. If 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims the amended limitations, “a memory storing event definitions, each event definition identifying one or more triggers and one or more workflow actions; a memory storing responsive event rules for an entity” could not be located in the specification in any way used to store a memory storing event definitions and a memory storing responsive event rules for an entity.
Claims 1, 2 and 18 claim entity-event pairs, each pair including one of the triggered events and a subscribing entity, identifying one or more entity-event pairs for the triggered event, and configuring one or more workflows that are associated with the entity-event pair by applying entity rules for the entity, the entity rules including recipient selection rules, but does not specifically disclose how they are generated so that a person of ordinary skill in the art could understandable that the inventor actually invented how to an event is triggered and rules are applied having a unit pair of entity events.  Applicant’s specification only makes broad and general statements of types of entity events and rules there are. The rules as described in the specification are not implemented rules embedded in a software program, but are more like workflow preference/parameter settings that are user selections. For example, as a recipient rule, a surgeon may prefer not to be interrupted by any notifications when he is in the operating room. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  The specification does not reasonably describe how pairs of entity events and rules are determined in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  For example the specification, paragraphs 69-70, talks about having an example a second external entity such as a pharmacy. The applicant is merely disclosing using one or more entities.  Using entity-event pairs is not describe to one of ordinary skill in the art of what algorithms, specific analysis, or weighting factors are to be used on what specific types of data.  The applicant only broadly defines the data and analysis to be used for deriving these results.   
Claims 3-17 and 19-21 incorporate the deficiencies of claims 1, 2 and 18, through dependency, and are therefore also rejected.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1 and 2, the claim limitations “an event center configured to [...]” (claim 1) and “workflow system being configured to [...]” (claims 1 and 2) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no essential sources to perform the message processing, extracting, identifying, providing, determining and responding tasks necessary to obtain data necessary to identifying a list of recipients. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner asserts that the specification fails to adequately disclose the corresponding algorithm or processes in order to achieve the claimed functions. Merely stating that the functions are achieved via the use of a computer system operating software, routines, applications, or the like without explicitly disclosing the particulars of the algorithm is an insufficient link. The applicant is also required to disclose the step by step procedure for specialized functions in order to establish clear and definite boundaries in order to adequately notify the public of the claimed scope. That is to say, a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the specialized function and it is left to the applicant to provider proper disclosure of an algorithm when special programming is needed to perform the claimed function.

Claims 3-17 incorporate the deficiencies of claim 2 through dependency, and are therefore also rejected.
Response to Arguments
Regarding the 101 rejections, Applicant’s arguments and amendments have been fully considered and are persuasive. Upon further consideration, a new 101 rejection has been presented, which was necessitated by the amendments of December 18, 2019, where dependent claims are addressed. The memories are additional elements that are part of the generic computer.
Furthermore, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11. Contrary, notifying healthcare providers about an event, the claims are directed to a particular implementation that enables different entities to trigger different workflows (e.g., specific notifications to different recipients) for the same event and provides a feedback loop that enables one triggered event to trigger a responsive event, are part of the abstract idea. Aside from no explained improvements to another technology, any recited improvements are nonetheless directed towards improving the abstract idea and not the computer (i.e. workflow system/processor/storage), and there is 
Applicant’s arguments and amendments, with respect to the prior art rejections have been fully considered and are persuasive. The limitations now considered is the workflow now operates recipient selection rules, a notification delivery rule to recipients identified in the recipient selection rule and a triggered event based on a response event rule.  The 35 USC § 103 rejections of claims 1-21 have been withdrawn. 
After further consideration, Applicant’s arguments and amendments have been fully considered and are not persuasive. Therefore, new 112(a), 112(b) and 112(f) rejections have been necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Walker (US 7,490,085 B2)
Braud (US 2003/0074248 A1)
Halsted (US 2007/0067185 A1)
Mensinger (US 2014/0184423 A1)
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        04/15/2021
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686